12-1812-cv
Cortes v. City of New York

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York the 13th
day of June, two thousand thirteen.

Present:    ROSEMARY S. POOLER,
            DEBRA ANN LIVINGSTON
                        Circuit Judges.
            RICHARD W. GOLDBERG,*
                        Judge.
_____________________________________________________

FRANKIE CORTES,

                                   Plaintiff-Appellant,

                             -v-                                               12-1812- cv

CITY OF NEW YORK, NEW YORK CITY DEPARTMENT OF CORRECTIONS, DIANE
CARN, DEPUTY WARDEN, individually and in her official capacity as DEPUTY WARDEN
OF ADMINISTRATION, NEIL SCHULMAN, individually and in his official capacity as
DEPUTY WARDEN FOR ADMINISTRATION, VERNON C. BAIN CENTER, VERNON C.
BAIN CENTER, RICHARD PALMER, JR., individually and in his official capacity as
WARDEN, VERNON C. BAIN,

                                   Defendants-Appellees,

SADIE SMITH, individually and in her official capacity
as CORRECTION OFFICER, shield number 1893,

                        Defendant.**
_____________________________________________________


        *
          The Honorable Judge Richard W. Goldberg, United States Court of International Trade,
sitting by designation.
        **
             The Clerk of the Court is directed to change the caption as set out above.
For Appellant:                FRANKIE CORTES, pro se, Yonkers, NY.

For Appellee:                 MARTA SOJA ROSS (Michael A. Cardozo, Corporation Counsel,
                              Edward F.X. Hart, of Counsel, on the brief), New York City Law
                              Department, New York, NY.


     Appeal from a judgment of the United States District Court for the Southern District of
New York (Swain, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Appellant Frankie Cortes, proceeding pro se, appeals from the district court’s grant of
summary judgment, dismissing his employment discrimination action, pursuant to Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.; 42 U.S.C. §§ 1981, 1983, and 1985; the
First and Fourteenth Amendments; New York State Human Rights Law, N.Y. Exec. Law § 296;
and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq. We assume the
parties’ familiarity with the underlying facts, procedural history of the case, and specification of
issues for review.

        We review orders granting summary judgment de novo and focus on whether the district
court properly concluded that there was no genuine issue as to any material fact and the moving
party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,
321 F.3d 292, 300 (2d Cir. 2003). “In determining whether there are genuine issues of material
fact, we are required to resolve all ambiguities and draw all permissible factual inferences in
favor of the party against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128,
137 (2d Cir. 2003) (internal quotations omitted). Summary judgment is appropriate “[w]here the
record taken as a whole could not lead a rational trier of fact to find for the non-moving party.”
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

        Upon review, we conclude that Cortes’s appeal is without merit substantially for the
reasons articulated by the district court in its well-reasoned memorandum opinion. Cortes v.
City of New York, No. 08-cv-4805(LTS)(RLE), 2012 WL 1026136 (S.D.N.Y. Mar. 27, 2012).
We have considered all of Cortes’s remaining arguments and find them to be without merit.

       For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 2